Filed 05/15/21                                                           Case 21-21731                                                                                  Doc 9
                                                                 United States Bankruptcy Court
                                                                  Eastern District of California
   In re:                                                                                                                 Case No. 21-21731-E
   Phyllis Ann Hitchcock                                                                                                  Chapter 13
          Debtor
                                                        CERTIFICATE OF NOTICE
   District/off: 0972-2                                                  User: msts                                                                  Page 1 of 1
   Date Rcvd: May 13, 2021                                               Form ID: pdf020                                                           Total Noticed: 10
   The following symbols are used throughout this certificate:
   Symbol          Definition
   +                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                    regulations require that automation-compatible mail display the correct ZIP.


   Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 15, 2021:
   Recip ID                 Recipient Name and Address
   db                     + Phyllis Ann Hitchcock, 121 C Street #37, Wheatland, CA 95692-9760
   aty                    + Julius J. Cherry, 2600 H Street, Sacramento, CA 95816-4322
   23254858               + AD Astra Recovery Service, 7330 W 33rd Street, Wichita KS 67205-9369
   23254859               + AWA Collections, P O Box 6605, Orange CA 92863-6605
   23254860               + Clark Feeney LLC, 1229 Main Street, Lewiston ID 83501-6901
   23254861               + Gerrie Godfrey, 2330 Homewood Way, Carmichael CA 95608-5148
   23254862                 P1FCU, 1 Corporate Drive Suite 360, Mail Stop 1290, Lake Zurich IL 60047-8945
   23254864               + Ron Shephard, 1990 North Medidan Road, Meridian ID 83646-1641

   TOTAL: 8

   Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
   Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
   Standard Time.
   Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
   tr                         Email/Text: legalmail@cusick13.com
                                                                                           May 14 2021 01:55:00      David Cusick, PO Box 1858, Sacramento, CA
                                                                                                                     95812-1858
   23254863               + Email/Text: bankruptcy@gopfs.com
                                                                                           May 14 2021 01:55:00      Prestiage Financial, 1420 S 500 W, Salt Lake City
                                                                                                                     UT 84115-5149

   TOTAL: 2


                                                          BYPASSED RECIPIENTS
   The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
   preferred address, or ## out of date forwarding orders with USPS.
   NONE


                                                         NOTICE CERTIFICATION
   I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
   in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
   belief.

   Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
   complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
   the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

   Date: May 15, 2021                                            Signature:           /s/Joseph Speetjens
Filed 05/15/21
   01234456784
                                        ÿ ¡¢ÿ£¤£¥¦£¥§¨¥ÿÿÿÿÿÿÿÿ©ª«¬¢ÿ­®¥¥®£¤£¥ÿÿÿÿÿÿÿÿÿÿ̄°±ÿ²ÿ§
                                                                                                    Case 21-21731                                                                                                                   Doc 9

                                                                                                                                                                                                                         )ÿ*ÿÿ+
   ÿ ÿÿ ÿÿÿÿÿÿ ÿÿ ÿÿÿ ÿ1 ÿ2ÿÿ1 ÿÿ ÿÿ ÿ"#$%$&'(
                              , 01ÿ
                                   0-0-ÿ
                                       ÿ1.ÿ/0,)21ÿ
                                                    ÿ22,0
                                                            
          
              20ÿ20ÿ
                   ÿÿ
                      022)300ÿ    3 4ÿ0ÿ 34ÿÿ,101ÿ 02-ÿ    1
                            ÿÿ1-2--ÿ 2-0ÿ ÿ12,20   -ÿ00ÿÿ2031ÿ301
    ÿ
          567889:ÿ;<<ÿ=9>?6?@?A                                         ÿÿÿ2ÿBÿ
                                                                   ÿ5*65*7+*ÿ6ÿ0ÿ6ÿ*+ÿ2
                                                                                                                              1B CD3ÿÿÿÿÿ
   PE6
     FTFUÿ9GPFFI>9ÿ>I9@@<?ÿUH9OF
                              8FI<ÿ@>:<$ÿJK&&K%&ÿL7ÿ>6FÿML@#FN<MOFIÿIFL>@PÿM<IQÿ9HÿMÿR@9<>ÿ?M:FQÿ>6FÿML@#FN<MOFIÿR@9<>ÿIFL>@PÿSM:ÿ<@>ÿM??@OGM<9FIÿL7ÿM88
   L F
       ÿ>M  A20ÿ
              F <   Qÿ-ÿ
                       L 7V000.1ÿ
                           ÿ> 6FÿI  M >F "4
                                          :(W0
                                            ÿ
                                            9<I9
                                               ?ÿM>6>FMI>ÿÿ>Z6[\Fÿ]ÿ^_
                                                                    H@8ÿ̀a
                                                                       8@S9
                                                                          <cXÿÿaId@b?ÿUceOF
                                                                          ]
                                                                          b               _<>:gÿÿ]M^_
                                                                                           ^f       PFÿÿO9
                                                                                                        cb:h:a9d<aX]bÿMÿ̀b
                                                                                                                        <IaÿOU
                                                                                                                            `i
                                                                                                                             [:b>ÿcLÿFaÿdHb98ÿFbIcQ]ÿa@jPÿi@[c<eFbÿ`@ÿH\ÿ_>6dFÿbÿ@a>k6eFÿ_Pÿ\@ÿ]Ge>b9@ÿ_<h:ÿ]I[_Ff:c?ÿ̀b
                                                                                                                              f                                                                                      P9LFckIdÿ[LjFb8`@ÿSÿ
                                                                                                                                                                                                                                       jOU
                                                                                                                                                                                                                                        bi
                                                                                                                                                                                                                                         _ :>
                                                                                                                                                                                                                                          ^l
   bakeÿ̀a]bÿmnc]ÿjbÿ][mbioÿca][c\[b`ÿacÿ]_ÿ]ebÿ̀_knmbf]cÿp_qbdfb`ÿjoÿ]ea]ÿ̀a]brs

   tuEvwÿx9::9<XÿI@?UOF<>:ÿyz{{ÿtuEÿ|v{;}ÿ>6Fÿ:F<I9<Xÿ@Hÿ<@>9?F:ÿL7ÿ>6Fÿ?@UP>$ÿzHÿ~FP9H9?M>9@<ÿM<IÿxM:>FPÿ;IIPF::ÿ{9:>~ÿ9:ÿ89:>FIÿML@#FQÿ>6Fÿ<@>9?Fÿ@HÿOFF>9<Xÿ@H
   ?PFI9>@P:ÿS988ÿLFÿ:F<>ÿL7ÿ>6Fÿ?@UP>ÿ>@ÿ>6FÿIFL>@P":(Qÿ>6FÿM>>@P<F7ÿH@Pÿ>6FÿIFL>@P":(Qÿ9HÿM<7QÿM<Iÿ>6Fÿ>PU:>FFÿut{}$ÿE6FPFMH>FPQÿ9>ÿS988ÿLFÿ>6FÿM>>@P<F7ÿH@Pÿ>6FÿIFL>@P":(:Qÿ@Pÿ>6F
   GP@ÿ:FÿIFL>@P:ÿPF:G@<:9L989>7ÿ>@ÿ:FP#Fÿ<@>9?Fÿ@Hÿ>6FÿOFF>9<Xÿ@Hÿ?PFI9>@P:ÿ>6M>ÿ9<?8UIF:ÿ>6FÿIFL>@P:ÿM<IQÿ9HÿMGG89?ML8FQÿ>6FÿR@9<>ÿIFL>@P:ÿ{{ÿ:@?9M8ÿ:F?UP9>7ÿ<UOLFP":(ÿ@<
   M88ÿ?PFI9>@P:QÿM<Iÿ>@ÿH98FÿS9>6ÿ>6Fÿ?@UP>ÿMÿGP@@Hÿ@Hÿ:FP#9?Fÿ9<I9?M>9<Xÿ>6M>ÿ:FP#9?Fÿ6M:ÿLFF<ÿOMIFQÿ>@XF>6FPÿS9>6ÿMÿv|;Ev|ÿ#FP:9@<ÿ@Hÿ>6Fÿ<@>9?FQÿ:6@S9<Xÿ@<87ÿ>6Fÿ8M:>
   H@UPÿI9X9>:ÿ@Hÿ>6Fÿ:@?9M8ÿ:F?UP9>7ÿ<UOLFP":($
   zHÿ~>M>FOF<>ÿ@Hÿ t~ÿ9:ÿ89:>FIÿML@#FQÿ>6FÿM>>@P<F7ÿH@Pÿ>6FÿIFL>@P":(ÿ@Pÿ>6FÿGP@ÿ:FÿIFL>@PÿOU:>ÿGP@#9IFÿ<@>9?Fÿ@Hÿ>6FÿIFL>@P:ÿM<IQÿ9HÿMGG89?ML8FQÿ>6FÿR@9<>ÿIFL>@P:ÿ{{
   :@?9M8ÿ:F?UP9>7ÿ<UOLFP":(ÿ>@ÿ>6Fÿ>PU:>FFÿM<IÿM88ÿ?PFI9>@P:$ÿ;ÿGP@@Hÿ@Hÿ:FP#9?FQÿ9<I9?M>9<Xÿ>6M>ÿ:FP#9?Fÿ6M:ÿLFF<ÿOMIFQÿ>@XF>6FPÿS9>6ÿMÿv|;Ev|ÿ#FP:9@<ÿ@Hÿ>6Fÿ<@>9?FQ
   :6@S9<Xÿ@<87ÿ>6Fÿ8M:>ÿH@UPÿI9X9>:ÿ@Hÿ>6Fÿ:@?9M8ÿ:F?UP9>7ÿ<UOLFP":(QÿOU:>ÿLFÿH98FIÿS9>6ÿ>6Fÿ?@UP>$

   1ÿÿÿ
     B           ÿÿ       .*
                                   ÿ    ÿ  ÿ CDÿ    ÿ ÿBÿ
                                                                         ÿ ÿB
                                                                                  ÿ
                                                                                    BÿB
                                                                                    ÿ
                                                                                        ÿB
                                                                                               
                                                                                               ÿ  ÿÿ
                                                                                                  ÿ
                                                                                                       *4*ÿÿC
                                                                                                                     ÿ
                                                                                                                           B ÿÿ1
                                                                                                                                  5B5*3ÿÿ
                                                                                                                                             D
                                                                                                                                              ÿÿ
                                                                                                                                                 5ÿ4
                                                                                                                                                  ÿ     *ÿCW 6
                                                                                                                                                          ÿ    
                                                                                                                                                                  ÿ)
                                                                                                                                                                       ÿ
      B 3Dÿ33ÿ12,20 -ÿ3-01ÿ.03ÿ2,-ÿ.0ÿ-,.201ÿ ÿ23ÿ02-ÿ00,001ÿ-ÿÿ10202.00ÿ*ÿ54*3
         6PMOÿ
         @        G>&F%Pÿ%&Nÿ58  & Mÿ<>M>FOF<>ÿ@Hÿx@<>687ÿz<?@OF
           ??66FFIIUU88FFÿÿ;K  ÿ  ÿ
                                    N ÿNÿF
                                       v  F  OGM8ÿ>Mÿ5P
                                                       <I@ÿ5FG F  P>:7@<M8ÿ5P@GFP>7
                                                                  P
            ??66FFIIUU88FFÿÿ|ÿ vK   NÿNÿF<
                                   ÿ      ?U:PFFI?UÿP PF FIIÿ89>@MP9:O:
             ??66FFIIUU88FFÿÿÿ=ÿ   Nÿÿ@
                                    N  vFI?FUL>>@@PP7:ÿ@<>PM?>:
              ??66FFIIUU88FFÿÿzÿÿNNÿÿU
                                      U PPPPFF<<>>ÿÿzv
                                                      <?@GOFFM<9PI:$
               >UMOOM
                  >FOFP<7ÿ>@ÿ@HÿH;: ÿ9<:FM><:?ÿM9M<8ÿI;H H
                                                        ÿ{9ML989>9F:



   ÿÿ ÿÿÿÿÿB ÿÿÿÿÿÿÿÿÿ ÿB ÿÿ ÿÿ ÿB ÿÿ
    ÿÿÿBÿ 3ÿ ÿÿ2ÿÿÿ ÿ ÿÿÿÿ ÿ ÿÿ ÿ ÿÿBÿ3ÿ
   ÿÿ ÿÿ ÿÿÿÿÿÿÿÿÿ ÿBÿÿ20 101ÿÿB ÿ ÿÿ
   ÿÿÿ ÿÿC ÿ012ÿ564*D3
    ÿ ÿ ÿ ÿÿ ÿÿÿ+3
   LF
     H@PF20ÿ
          ÿ>6F-ÿ
               ÿI,0V00ÿ
                 M>Fÿ:GF?9H9FI4
                               ÿMW0
                                 L@#Fÿ>ÿ6"9MHÿ>>ÿS@
                                                 >6FÿIÿ@
                                                       M>FU:Pÿ>MQÿPS9
                                                                   Fÿ>:66@@US<
                                                                            >ÿHUQÿP>>66FFÿPIÿ<F@L>>9@?PFÿOU
                                                                                                         QÿOM
                                                                                                            :>7ÿIÿI@9ÿ:>O9
                                                                                                                        6F:ÿH:@ÿ8>86@9S9
                                                                                                                                      :ÿ?<MX:ÿ@F<ÿUÿ@<P8ÿFL:F:Hÿ@>6PFFÿÿ>I6FFLÿF>@MPPÿ89IF@PÿF@:Hÿÿ@>6<FFÿ>ÿS@
                                                                                                                                                                                                            @Hÿ>ÿ6IFMÿ>HF@:88(@wS9<Xÿ@<ÿ@P
   *3 ÿÿ ÿ ÿS9>6ÿ>6Fÿ8FPAQÿ$$ÿM<APUG>?7ÿ@UP>QÿL7ÿOM98ÿ@Pÿ9<ÿGFP:@<ÿM>ÿ>6FÿMIIPF::ÿ:6@S<ÿLF8@Sÿÿÿ0
                                                                                                   ÿ2 ,01ÿ ÿ)40ÿ5
Filed 05/15/21
   01234456784
                                                 ¬­®¯ÿ±²³´¯µ¶ÿ·¸·¹º·¹»¼¹ÿÿÿÿÿÿÿÿ½¾¿¯À¶ÿÁÂ¹¹Â·¸·¹ÿÿÿÿÿÿÿÿÿÿÃÄÅÿÆÿ»            Case 21-21731
                                                                                                                                                                                                                                                                               9 ÿ5ÿÿ
                                                                                                                                                                                                                                                                                             Doc 9



    53 -          ! !"#ÿÿ-ÿ7
                      ÿ                  7   & #  6ÿ
                                                      6  ÿ 6 " 3ÿ.ÿ ÿ4 %3*
                                                                            #     ÿ8/  ÿ &6/ -ÿ.!ÿ!3ÿÿ9#
                                                                                                                  ÿ7#&ÿ-%ÿ:/   ÿ%#  3;ÿ,-
                                                                                                                                            ÿ      .ÿ '  &/  
                                                                                                                                                                 0  ! 1  2 ÿ
                                                                                                                                                                            8&  3ÿ1#7!"/ÿ&!"##ÿ<ÿ$%=  = #>&?'4(@ÿ)*
                                                                                                                                                                                                                   ?A  +*
                                                                                                                                                                                                                       @(ÿ ÿ,-!.3'.&/60ÿ;!31&2ÿ#ÿ$3
                                                                                                                                                                                                                          53                       B   ! #/.&6!(ÿ34.26ÿ5-
                                                                                                                                                                                                                                                                        ÿ3  ;ÿ%ÿ35#
                                                                                                                                                                                                                                                                              !   &ÿ.ÿ5/  ÿ0#6&!6ÿ43.#
                D ;%&#-7.ÿ!0#&73ÿ3&ÿ.!3%2ÿ!ÿ"3#.ÿÿ#53             B0!&3-.!ÿ3;3.&ÿÿ31;-ÿ!/"6##ÿ0ÿ6&#"631.  &4ÿ#-7.ÿ70ÿ#3&.3ÿ.736!*ÿ1CB    #  ÿ!3#.ÿ163355
                                                                                                                                              !           .6ÿ3!!;#ÿ!#5#   6 ( ÿÿ"!3#ÿÿ;).
                                                                                                                                                                               !        %#ÿ6!#17"ÿ#+!  7/-%!##66(ÿÿE&6!-/!6#!#5## (.ÿ!!&6/(6ÿ-!#.#7(ÿÿ3#!B"-#5&ÿ7.3#1&/(ÿ5# -  . .ÿ!36!ÿ"5-
                                                                                                                                                                                                                                                                                 7         #  & 26ÿÿ4-#6
                7&#1!#7ÿ42ÿ!"#ÿ$3/&!*ÿ+##ÿ9#7*ÿ:*ÿ,-.'&*ÿ8*ÿA==F?1@GÿÿÿHI
    3         WXÿ !"ÿ!ÿ"#ÿJ    ÿ$%     #&'(ÿÿ  )*    ÿ+*
                                                                  Kÿ,-.'&ÿ/ÿ   0  !1 2ÿ$3ÿ2
                                                                                                    /  &! ÿ42Lÿ5-
                                                                                                                 ÿJ  %ÿ3&ÿÿ. ÿ0ÿM# &6 3.  ÿ-ÿ
                                                                                                                                                    ÿ  !ÿ!1
                                                                                                                                                          "   #ÿ
                                                                                                                                                                  -  7  7&#ÿ266ÿ6"ÿ3.   NNÿ4  #  %(
                                                                                                                                                                                                          3   ÿÿOP6#  ÿ!.ÿDÿ!"#ÿ"#
                                                                                                                                                                                                                       !                     -  ÿ
                                                                                                                                                                                                                                                & . D ÿÿ3.ÿÿ48R4SRÿ54ÿ   5T  ÿ Qÿ4U  V4.4!
                                 ÿ       ÿ  Y3    Z3    ÿ[      \   N     P  ÿ2       ÿ ÿ  2      ÿ           ]ÿ^   ÿ        ÿ] ÿ    ÿ     ÿ             ÿ  _ÿ        O    _3    ÿE"  #  ÿ̀3     ! 1 # ÿ 3  ; ÿa#    - & . D  ÿ- .  7 ÿ6 ! -  !# 5#
                636#;6ÿ&!/b"##1ÿÿ-#6.(ÿ67./ÿÿ##!b"ÿ-#7.ÿ#;73.ÿ&#15ÿ
                                                                  b73#;ÿ.-1ÿ1##ÿ6&!";-1%%-ÿ4!##ÿÿ36;#ÿ6&#b#&b71ÿ3#.(ÿÿ6!""#-ÿ%!%ÿ&4/#6ÿ!;#%##(7ÿ!ÿ&/6!"!#ÿ!#"c6#ÿÿ-$%
                                                                  #(ÿ3&ÿ.3!ÿ53&#ÿ!"-.ÿ!"&##ÿ?d@ÿ7-26ÿ!"#&#-;!#&*
                                                                                                                                                                       !!#3&&'.ÿ#123(.ÿ1;ÿ/-&.&#2.(ÿ!-%2%%ÿÿ1&#!"7ÿ!!"3#&ÿ̀3
                                                                                                                                                                                                                          6(ÿ-!.17#ÿ3ÿ3!";ÿ#a#  &ÿ0--&&.!D#ÿ6-ÿ..7ÿÿ.6!!-#!&##5#  6!*ÿ.8&  !
                                                                                                                                                                                                                                                                                           ÿ333;ÿ;!ÿ"3#;
    JHeM
    a#    - &20ÿ
               .   D  ÿ  M
                         3 Zÿ
                            .  YIeK0Iÿ
                               ÿ  !"   #   ÿ $3      /   &  ! c6fMÿ g0Jÿ
                                                                   `3   !  1 !"ÿ3-;!ÿÿ3h..!ÿ#3.&ÿ!4ÿ!#3;3ÿi&#6ÿ!5"#6ÿ76-ÿ$-
                                                                             #                                              !#ÿ660##ÿ1!3;ÿ#67"ÿ3-ÿ    431b-#/(ÿ6!"##ÿ"   ÿ!&/26ÿ!!#"#6(ÿÿ-1ÿ-1&6##7ÿ6!3"&3(ÿ/3%&7ÿ3ÿ.!"3#!&ÿ4ÿ0#-ÿ&7!26ÿ5.ÿ6.6!##&7#ÿ6!ÿ5-       !" ÿ2!"ÿ;#%#ÿ$%
                                                                                                                                                                                                                                                                                 ÿ-ÿ̀3
                                                                                                                                                                                                                                                                                     #  & ' !ÿ1)*
                                                                                                                                                                                                                                                                                            (     #ÿ+*
                                                                                                                                                                                                                                                                                                     3;
    ,-
    %3  1.-'!&3/.0ÿ!-126ÿÿ$3      .   7 /1&!-(ÿ!4#27ÿ5-    ÿ   .  ÿ%ÿ03!&ÿ3..ÿ0ÿd#ÿ&-6433.bÿ-#!(ÿÿ!-".#ÿ7-ÿ767"&-#%6%ÿ64ÿ#6ÿ"63/.
                                                                   3                                                                0 0  ÿ34&#!%#37* ÿÿE"
                                                                                                                                                       42 ÿ  -#ÿÿ̀3
                                                                                                                                                                 6  ! -  !#15#
                                                                                                                                                                         !   #ÿ3.;ÿ!a# ÿ3  ;-ÿ!&".#Dÿÿ666"/-#%%ÿÿ6-#.!7ÿ!ÿ"##bÿ"7##-.&1.#D*ÿÿ;E" 3&ÿ#!"ÿ`3 #ÿ6!-15#  #  ÿÿ7;-ÿa#
                                                                                                                                                                                                                                                                         3      !#(-ÿ!&5#  .D (ÿÿ--..77
   61&!#-7!#!5#
              3   &6  .(ÿ!-ÿ.37;ÿÿ!3"!#"ÿ#6&ÿ60/-#&!ÿ-#.6ÿ7.ÿ#ÿb.!7##&#.61!#*ÿ8&             ÿ6"3-3%;%ÿÿ34;#ÿ6ÿ#6&#b&b1##7(ÿÿ.3ÿ.!"ÿ!#"ÿ#;3ÿ&75ÿ #43!;3ÿ-&(ÿÿ17##&!4;!31-&c!6#ÿÿ-3!;!ÿ36&#.&b#21(#ÿ(;ÿÿ6-".-2%%(ÿÿ4!#"ÿ#;ÿ%!#&7/ÿ6!#!"#ÿ(!ÿ"!&#/ÿ6$% !###&'c6ÿ1ÿ-3!.!13/&.&&##2.(!ÿ%2;ÿÿ-.!"2(ÿ!ÿ"-#%%
    `3!1#ÿ3;ÿa#-&.Dÿ-.7ÿ6!-!#5#.!ÿ3;ÿ!"#ÿ66/#ÿ-.7ÿ#b7#.1#(ÿ3&ÿ.3!ÿ53&#ÿ!"-.ÿ!"&##ÿ?d@ÿ7-26ÿ!"#&#-;!#&*
    jkÿmnÿon
   ÿ       ÿpqrsÿnkÿts           ÿ  uvÿqmwÿnmÿ    ÿpxsÿyn      zvp{|
                                                                              ÿ         ÿonÿpqrsÿnkÿjÿ
                                                                                                                 mpsmpÿpnÿ}q        |~q||ÿyu
                                                                                                                                ÿ                  |sÿj|ÿkqsÿ
                                                                                                                                                   ÿ                ÿmn   ÿxÿ
                                                                                                                                                                                        suvqmÿ   wÿq ÿsÿÿruÿ
                                                                                                                                                                                                                         sm
                                                                                                                                                                                                                               uvsÿ
                                                                                                                                                                                                                                                    ÿÿ     ÿ  ÿÿ       
                                                                                                                                                                                                                                                                                   ÿ       
    ÿÿÿÿÿÿÿÿÿ
    eKM
      ÿ Zÿ
           ÿ  MZÿ
                    eK0ÿ  P   ÿ HJÿ
                                          ÿ     ÿ J JHeM       20ÿ
                                                                     ÿ  ÿHYÿ
                                                                           K         Mÿ
                                                                                            ÿÿ  I020M
                                                                                                          ÿ2g03ÿLÿJÿÿ      ÿÿMP  ÿÿÿ ÿ1
                                                                                                                                                                         ÿ     ÿ2 ÿ   ÿ   Pÿ    ]ÿÿ
                                                                                                                                                                                                                              ÿ ÿPÿ
                                                                                                                                                                                                                                ÿ              \ÿÿ         ÿ
                                                                                                                                                                                                                                                                         ÿ     
                                                                                                                                                                                                                                                                                         ÿ ÿÿ]
                                                                                                                                                                                                                                                                                           
    O \NPÿ  ÿ_ÿ ÿ 3ÿh;ÿ23/ÿ"-b#ÿ-%&#-72ÿ1350%#7ÿ!"ÿ!"#ÿ-43b#ÿ&# /&#5#.!?6@(ÿ0%#-6#ÿ76&#D-&7ÿ!"6ÿ.3!1#*
    i-!#7¡ÿÿÿ¢£AA£¤A                                                                                                                                       ¥-
                                                                                                                                                           ,¦¡     2ÿ;.7#6ÿ,%
                                                                                                                                                                            ÿ (ÿ-i#1'0#/  ! %7ÿ$%
                                                                                                                                                                                             2   #&#ÿ$%
                                                                                                                                                                                                      & '  #&'(
                                                                                                                                                           )*
                                                                                                                                                           :3   +*4  #ÿ,-
                                                                                                                                                                        & !ÿ.'§-
                                                                                                                                                                            Eÿ   &/0!6!1/2ÿÿ). $3/!#&!7ÿ+!-!#6ÿ$3/&!"3/6#
                                                                                                                                                           ¢+-=A1ÿ&h-ÿ+! 5# &#.#!3!((ÿÿ+/
                                                                                                                                                                                        $©ÿ   !#<ÿ¢dª¨A¤«==
                                                                                                                                                            ?<A>@ÿ<d=¨««==




                                                                                                                            2HJeMJY01ÿHJÿ9Wf0ÿ
Filed 05/15/21
   01234456784
                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ                      Case 21-21731
                                                                                                                                                                                                                                                                                                         9 ÿÿÿ
                                                                                                                                                                                                                                                                                                                         Doc 9



                                                                             11ÿÿ220ÿ001ÿ120

     53 0 79
         4.IF    B
               9JF ÿ2   3 ÿ!0"8#3ÿ1$
                                   4  4 #9%ÿ1&2#   ÿ :   '
                                                           4
                  434ÿ694ÿ?213Kÿÿ1L2Mÿ:N4ÿ2ÿ334ÿ0..994ÿ3OPQRÿ ÿ5  ÿ07 9  B  7=ÿ(6@?;ÿÿ5)
                                                                              ÿ
                                                                      49Bÿ7.ÿM?S2G.T14U:A5          0   /A4 (ÿ.514ÿ234ÿ0*+8ÿ-.   34  4/A4ÿ011.213ÿ.>04/6ÿ3ÿ4A0   5349644ÿ0.=1174.38ÿÿ20.ÿ944ÿ/:412033ÿÿ6:;40=2<<ÿ3=47<ÿ41;ÿ>7   4 19;0ÿ11;44ÿ2ÿ?=2ÿ1@;341ÿÿ0=7ÿ<76.1081ÿ42A4
                                                                                                                                                                                                                                   ÿ                                         =ÿ 1;  .41ÿÿ524=ÿ117;1742ÿ.?B2ÿ=A5
                                                                                                                                                                                                                                                                                                              2  3 464.36C071?724.6
                                                                                                                                                                                                                                                                                                                   ÿ
      HF                                                                                                VF<0172.ÿ2=ÿ23ÿ7.ÿ?2..4?172.ÿ>71;ÿ1;4ÿ94:123D6ÿ:0.E3@51?/ÿ?064Bÿ0.9ÿ1;4ÿ62@3?4ÿ2=ÿ1;4ÿ?2A54.60172.FÿGG
     2W XÿY5ÿ9& +ÿJ;05143ÿGMÿ94:123D6ÿ6;0<<ÿ=7<4ÿ0ÿ5<0.FÿGGÿHFIFJFÿZÿGMMGÿ0.9ÿOPQRÿLSG[U0VF
    52W   346?X    37:4ÿ9Yÿ:ÿ/9&   ÿ̀4.ÿ4)         30<ÿa3   (ÿ9012ÿ   43ÿS[^64       SL8F4*+ÿJ;05143ÿGLÿ94:1236ÿ6;0<<ÿ=7<4ÿ0ÿ5<0.ÿ@67.8ÿ1;4ÿ610.9039ÿ=23AÿJ;05143ÿGLÿR<0.ÿU\]JÿO23AÿL^S_SV
    2W
     00.8/0ÿ7X  <.716781ÿ0>;
                            ÿY17b2ÿ.$ÿ7 #ÿ>;
                                         .     ÿX7?ÿ;cÿ       ÿ 1 ;  4Yÿ49447:+1ÿ2-ÿ     3 <77661ÿÿ0?ÿ25.013017/.ÿ70..89ÿ1ÿ;1;40ÿ.1ÿ076A4
                                                                                             ÿ                                               ÿ 5 4ÿ0..997.ÿ089ÿ97.3ÿ41;664ÿÿ2H.    =ÿ07<1<4ÿ099ÿI1A70.1746613ÿ00112ÿ13;64ÿ7.ÿ1ÿ7=A4
                                                                                                                                                                                                                                 234ÿ728=.ÿ1ÿ;5432ÿ=?7<47.489ÿ72.=8ÿ61;ÿ24=ÿÿ51;4417ÿ19724.:B1ÿ203.Bÿ90ÿ<0<ÿ5<<ÿ043.17417617ÿ4126
   34?28.7172.ÿ2@Aÿ                  .94533ÿ2?C;70657214.30ÿG<ÿ[34FÿOPQRÿ           <74=ÿA0G/Sÿ:Sd4Uÿ062VU@e8VF;1ÿ@.943ÿGGÿHFIFJFÿZÿG[GNÿ6;0<<ÿ:4ÿ=7<49ÿ:/ÿ1;4ÿ=23478.ÿ3453464.1017C4ÿ>71;ÿ0ÿ5417172.ÿ=23
     2W       XY4ÿkY*Y+ÿÿ-ÿ
                (ÿ                   <f$   76  1gÿ$?f'  2  .  1 0&+7.ÿ$7 .  #8ÿÿ1
                                                                                     ; 4  ÿÿ2
                                                                                            .    0 A4 f$6 Bÿ0#9ÿhWÿ
                                                                                                                    9   34 6  6  i46ÿg0.ÿ9Wÿ?<0ÿ57Aÿ     4ÿ0A2      @.#16ÿÿ2=ÿ#1;4%ÿ'         9 4 : fÿ
                                                                                                                                                                                                          12   2&
                                                                                                                                                                                                               3 D
                                                                                                                                                                                                                 6  ÿM$(#
                                                                                                                                                                                                                       S  ÿ< 0ÿ3846$1ÿ@#.6ÿj'ÿ   4 ? @ 3 4   9   fÿ
                                                                                                                                                                                                                                                                    ÿ? 3  
                                                                                                                                                                                                                                                                          4  9 71 ÿ
                                                                                                                                                                                                                                                                                  2  36  B ÿÿl?#<$@f97.#8ÿÿ)7.
                                                                                                                                                                                                                                                                                            4                          679$%4$36&B
        53450349ÿ06ÿ5346?37:49ÿ:/ÿa==7?70<ÿO23AÿGSeF
       $#ÿ6ÿ0m'$!ÿ %'$!ÿi&f #+ÿ-ÿn761ÿ2=ÿ\o@71/ÿI4?@371/ÿp2<9436ÿ6;0<<ÿ:4ÿ=7<49ÿ7.ÿ?;05143ÿGGÿ?0646FÿOPQRÿGSSdU0VULVF
   ?A2 q2.$?@$%334.$1</ÿÿ0ÿs0            fÿ614#3ÿ-9            ÿ9ff3 4   6 6 ÿ n#7#6ÿ1$ ÿ>;  #7+?ÿ;r7
                                                                                                               ÿ7 1;?ÿ<4@C94436/ÿÿ15;441ÿ7.1702A4
                                                                                                                  .                                .ÿ=2Bÿ30ÿ3949<7344=ÿ6@6.Bÿ904.39ÿ1ÿ;t475ÿQ0   ÿ ? 2.9E43ÿ@25=ÿ10?/<<ÿÿ2J2
                                                                                                                                                                                                                           = ÿ19;44ÿÿ59344:6142.3D164ÿ9Eÿ.=223>.   ÿ=7<ÿ7.?834Bÿ91;71423346Fÿÿ6u2 ;0ÿ<0<ÿ?:?42ÿ6AA2@:A7    9 1014194
      J2      @9341F3ÿ.nÿ214??0;<ÿ.Q0   2<2.8E3/@Bÿ51;1?4/ÿÿs0          P@     6<414ÿG3ÿS-9 S  d 9^3G4U6:6VÿFnÿv7.616ÿ163;@0?<1<7ÿ2:.46ÿ5ÿ?324.5?04343.97ÿ.7.8ÿÿ61;1347?ÿ15ÿ?3425A5     0  3 <70172..?4ÿ2ÿ>7
                                                                                                                                                                                             0            =ÿ   1;ÿ67.146133ÿ@-9
                                                                                                                                                                                                              s0                ?19723.466ÿ62ÿn=ÿ716;146ÿÿJ<
                                                                                                                                                                                                                                                          0   3443ÿ6E4ÿ7.1ÿÿ=02ÿ3=12;3ÿA07. ÿ = 12ÿ03A6
                                                                                                                                                                                                                                                                                                      553ÿ\]Jÿ
                                                                                                                                                                                                                                                                                                            2C49ÿM:^/Gÿ1N;S4
     04.<49?ÿ1\]Jÿ 32   .   7
                            ?  Mÿs0
                                  ^G6N1[4F3ÿ]4    ÿ  -9     :913243666ÿ3ÿ4n576314F6ÿ-<     4.<ÿ12419;ÿ4:3/ÿ9ÿ<448:012<ÿ3?62ÿA@    @.6641ÿ<6Bÿ@2:3ÿA7  >;1ÿ246714;ÿ4534ÿ1071.72ÿ4.<64ÿ?013342ÿ.573?4ÿs0    50364194ÿ3:ÿ-9  /ÿ09ÿ:3406.6Eÿ3n@75611ÿ?2/3ÿÿ504ÿ;17017239.ÿÿ?52354/5ÿ0s0        3436Bÿ1A@ 4  3 ÿ61ÿ69@34:6A7
                                                                                                                                                                                                                                                                                                           -9            6 ÿ 1nÿ076.1
      5n7367.1ÿ154394ÿ624..ÿ514095ÿ=4233Fÿÿ=u;        7<7.48ÿF94:123ÿ6;0<<ÿ?2.?@334.1</ÿ6@:A71ÿ0ÿw437=7?0172.ÿ2=ÿs06143ÿ-993466ÿn761Bÿ=23Aÿ\]JÿM^GSSBÿ>71;ÿ4C43/ÿs06143ÿ-993466
       
       5?234.66?@3(A47:439ÿ9ÿÿ:4 /:ÿÿ112'
                                            ;  4  ÿ  0  5532ÿ     5  3  7 0  14W&
                                                                                     ÿa=!ÿ=7?7%0(    <ÿO2    ÿAB
                                                                                                               3 )  ÿ6;$%0$<<ÿ:&ÿ4  ÿ= 7
                                                                                                                                             <(#
                                                                                                                                               4 9  ÿ>7
                                                                                                                                                    ÿ Y51;5ÿx 1;   ÿ4Yÿ55541cx 717 ÿ2.ÿ2fÿ  3 ÿY>7551;2*7. +ÿGÿ-ÿ
                                                                                                                                                                                                                 e ÿ69100/146BA4 ÿ
                                                                                                                                                                                                                                 :  /.ÿ71.ÿ29=7ÿC?79@@3304<.ÿ?1;ÿA2 0 5   .413;ÿd</ÿÿ97.4?:212A4
                                                                                                                                                                                                                                                                          1                         36 ÿB>7
                                                                                                                                                                                                                                                                                                          ÿ513;4ÿ550373A0
                                                                                                                                                                                                                                                                                                                        49ÿ307</6
      0.9ÿ?;05143ÿGLÿ69ÿ4Ua=                        :12=73?670ÿU<a=   ÿO2=7?3AU    70<ÿ6O2 VÿG3MAU   M-^6VÿGGMÿyM0J^  .9ÿGGÿMy0M.-^    9ÿGGMÿI@ MJ^   55MÿB0ÿ7.=ÿ934ÿGoM@M73-^ 49zMVFBÿ7=ÿ34o@7349zVBÿ7.97C79@0<ÿ?;05143ÿGGÿ94:1236ÿUa==7?70<ÿO23AÿGMMQVB
     6%
      )2fÿ2W f'&
         $%~     f$$   ÿ{
                            &ÿ # ÿcÿ
                                     hWÿ
                                       (ÿ
                                            6ÿ9      i
                                                Y%4$|&0{
                                                         Xgÿ2&
                                                                  *x(ÿ
                                                                        !ÿ)
                                                                         ÿ%     $ (#$%ÿ$&ÿ%
                                                                                    W|i*   f'&         '
                                                                                                       ÿÿ
                                                                                                            (ÿfÿ
                                                                                                              6ÿ
                                                                                                                 Yc!
                                                                                                                   4|ÿ{
                                                                                                                  0}ÿ%ÿ6ÿ9  c*
                                                                                                                              X
                                                                                                                              'j'
                                                                                                                                    xÿ% 
                                                                                                                                    !ÿ2  Wÿ)
                                                                                                                                             !    f'&   $%ÿ$2ÿ&6ÿ
                                                                                                                                                       %ÿ)#
                                                                                                                                                                       ÿW(ÿ
                                                                                                                                                                        ÿ$%fÿ
                                                                                                                                                                                ÿ9Y   X
                                                                                                                                                                                       4 |
                                                                                                                                                                                     '&ÿ 1*
                                                                                                                                                                                             }X$
                                                                                                                                                                                                xÿ!%
                                                                                                                                                                                                      ÿ!W'ÿ
                                                                                                                                                                                                     Y4fÿ
                                                                                                                                                                                                                 2&$ÿ(ÿ
                                                                                                                                                                                                                f'&
                                                                                                                                                                                                              *xÿ#fÿ     0{
                                                                                                                                                                                                                           #% ÿ#6ÿ0}
                                                                                                                                                                                                                               ÿ)   ÿ2
                                                                                                                                                                                                                                       f'&
                                                                                                                                                                                                                                             (X
                                                                                                                                                                                                                                               f$
                                                                                                                                                                                                                                         $%$&ÿÿ  ÿ)
                                                                                                                                                                                                                                                       #  ÿ $%$&ÿi
                                                                                                                                                                                                                                                              hWÿ
                                                                                                                                                                                                                                                             (ÿY4ÿ|0}         *   g (ÿ ÿ Y4|#2*
                                                                                                                                                                                                                                                                                   xÿ%#W#ÿf'&         % x'
                                                                                                                                                                                                                                                                                                          ÿ%fÿ   W2&
                                                                                                                                                                                                                                                                                                               ÿ%iÿ  6ÿ
                                                                                                                                                                                                                                                                                                                       f'&$(#
                                                                                                                                                                                                                                                                                                                         j'
                                                                                                                                                                                                                                                                                                                                 ÿ1
   YA@    4|.7?*x75ÿ'((        # ÿ)      
                                              $
                                               !   ÿ      ÿÿ 
                                                              j'            ÿ#Y  4#       # xÿÿ%    W
                                                                                                         fÿ    f'&
                                                                                                              $    ~$   &$ $    #  ÿ       fÿÿ2  % (
                                                                                                                                                           $    ÿ        $# $  $ %    &ÿ  (ÿ   (|     $     ÿ)    $W%  $   &ÿ       ÿ
                                                                                                                                                                                                                                                      (ÿ6ÿY j'
                                                                                                                                                                                                                                                              4   |  '(*        X+ ÿ\l    ?  4   5  )
                                                                                                                                                                                                                                                                                                     1ÿ
                                                                                                                                                                                                                                                                                                       7 . ÿ
                                                                                                                                                                                                                                                                                                            0  $ÿ ?$
                                                                                                                                                                                                                                                                                                                   ; 0&ÿ
                                                                                                                                                                                                                                                                                                                        5  14   3 (ÿN
     523.4ÿ15;043ÿ40905ÿ<50713/62ÿÿ55?0334760641?4Bÿ3ÿ676:??4;;944ÿ99:@@/ÿ<<44a=6ÿ=27?=7ÿ00<6ÿO2 6431Aÿ 6ÿ0T.Bÿ96ÿ;<700<:<ÿ7:<74174ÿ=67<4Bÿ94ÿl:4/?ÿ1@;142ÿ39/4ÿ?:212.31F3ÿ0G?ÿHF
                                                                                ÿ7.ÿ0<5;0:417?0<ÿ23943ÿ:/ÿ.0A4ÿ0.9ÿ?2A5<414ÿ0993466FÿnQPÿGSSd^GU0VF
                                                                                                                                                                                   16ÿIF0.JF  9ÿÿ@Z.ÿ[4MlG5U7034VU9GÿV<4UQV06ÿ406.B9ÿ?ÿOPQRÿ
                                                                                                                                                                                                                                           @334.1ÿG7.S?S2dA4        U:  V BÿG0V.Fÿ9J3
                                                                                                                                                                                                                                                                          U          ÿ?4@9373142.361ÿÿ46;l504<<ÿ.:947ÿ1<@76314469B
       
       53450(349ÿ06ÿ           ÿ5ÿ3$ 46?37:%4$9ÿ&:ÿ              /ÿa=  =$7?#70ÿ)< ÿO2$3%Aÿ   $d&ÿF
                                                                                                                ÿGGÿ(ÿ  HFYIF   4JF7*ÿ+Zÿ\l ÿ[M?G4U501VÿU7.GÿV0UQV ÿ?0ÿ06.49ÿ@ÿOPQRÿ
                                                                                                                                                                                   .943ÿ?;G0SS5d14U3:ÿVNUBGÿ1V;F4ÿ94:123ÿ6;0<<ÿ=7<4ÿ0ÿI1014A4.1ÿ2=ÿO7.0.?70<ÿ-==0736B
       
        6 4 ?  37(1/ÿ.@A:
               @                  ÿÿ4ÿ 3 ÿ 2  3  ÿ  6)1
                                                             0  1 .$%8$ÿ1;&ÿ0
                                                                  7                 1ÿ 1;  (ÿ
                                                                                            4  ÿ 9Y45:Y12*+3ÿÿv9.2947C67ÿ9.@201ÿ<;ÿ904C:41ÿ203ÿ66ÿ2A@    ? 70 6<ÿ16ÿ=47<?4@ÿ037ÿ16/1ÿ0.1@4A:A44.31Bÿÿ@5.3495403ÿ35449.ÿ70.<ÿ16/@ÿ2:=6ÿ1504.317@03</ÿ?ÿ264A5     117.<708.ÿ2?@41ÿÿ>7 1;14;ÿÿ9a=   4:=71?2703D<6ÿO2
                                                                                                                                                                                                                                                                                                                 ÿ=@3<<Aÿ
                                                                                                                                                                                                                                                                                                                       ÿ62G?M7G0F<
       GGÿHFIFJFÿZÿ[MGU0VUGVÿOPQRÿGSSdU=VF
       27.97C7$9$@%0<ÿ94ÿ:       12ÿ2(X&
                                             36ÿ=7<4ÿ>71;$ÿ1;4ÿÿ                 54ÿ2 17172.f$    ÿ0ÿÿ?2'
                                                                                                              4317=7?#014&ÿ$2=ÿ?ÿ2c         A5 $<4$172.+ÿÿ2O4    =ÿ?934493071ÿ<ÿ?P@  2@.<46ÿ42<=7.ÿQ0 8ÿ2.3Eÿ03.@ÿ57.1?9/7?ÿ0R3   1722.?ÿ41;90@13ÿ41;ÿ4G/SÿS0d34ÿUÿ.:2Vÿ1UÿL34Voÿ0@.7394ÿ9Uÿ?12Vÿÿ3942oÿ6@273F4ÿ1;01
       
        >71;ÿ1;(4ÿ541ÿ7172.+ÿÿ2          0ÿ?2X       3523014ÿ1ÿ2>.           ~4   36ÿ); 75ÿ6(ÿ 101012ÿ
                                                                                                                  4A4.1ÿ6?b24.410*+7.ÿO4        7.89ÿ41;340ÿ<7ÿ.P@   =2<34A0ÿ2=1ÿ7Q0 2.ÿ.9E436@?5317?:/4ÿ9R3   ÿ7.2ÿ?OPQRÿ
                                                                                                                                                                                                                       49@34ÿdGSSSSddFGU0FVUGVÿ34o@7346ÿ?23523014ÿ94:1236ÿ12ÿ=7<4
       q&
        0=14'3ÿ]4     ?4!A:    ÿ943$ÿG$BÿM+SÿGO2            [F3AÿGSGÿA@61ÿ:4ÿ@649ÿ=23ÿv.97C79@0<6Bÿ0.9ÿO23AÿMSGÿA@61ÿ:4ÿ@649ÿ=23ÿ2.^v.97C79@0<6ÿ=23ÿ?0646ÿ?2AA4.?49ÿ2.ÿ23
